Title: To Thomas Jefferson from Arthur S. Brockenbrough, 28 November 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

An estimate of Officers salaries: hire of Labourers and other expences of the University of Va per Annum—Forthe hire of15 labourers a 65$p An$9751 Woman25$1000.00〃Overseers Wages150—〃Provision, say corn & Bacon for their support550—〃for the support of a four horse team〃475 Bushels of Rye a 4/–316.75〃15.000 wt of Hay a 6/–150.00466.75〃Taxes on Land & Negroes75.00〃Clothing 15 Men & one Woman a 12.50200.00〃Proctors, & Bursars Salaries3000for contingent & unforeseen expences118.25$4800.00Dr SirNovr 28 1823—Above you have a statement of the annual expences of the institution as near as I can come at it—I do not think it necessary to keep up so large a force as this estimate embraces unless we go into the brick making business again the next year—The present year with a small additional force we have made between eight and nine hundred thousand bricks for the Rotunda in addition to the other labour we have performed, for the two last years for clerks hire collecting &c the expences have been about $400—p ann: which is not embraced in the above estimate, because Mr Dawsons charges here after will be very inconsiderable and I presume the collectors duties will cease in a short timeI am Sir respectfully your Obt SertA. S. Brockenbrough P. U. Va